Citation Nr: 0733885	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  02-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left knee disability, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1991.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2003 
and July 2005 this matter was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO last reviewed the issue on appeal in June 2007, at 
which time it issued a supplemental statement of the case.  
However, following the RO's re-certification of the appeal to 
the Board, in July 2004, additional evidence was submitted to 
the Board by the appellant.  This evidence includes lay 
statements pertaining to his left knee disability.  In 
September 2007, VA issued correspondence to the veteran with 
regard to waiver of RO preliminary review of the new 
evidence.  The VA letter indicated that if a response was not 
received, it would be assumed that he did not wish the Board 
to adjudicate the appeal at this time and the appeal would be 
sent back to the RO for review of the new evidence.  A 
response was not received from the veteran.  Thus, a remand 
is necessary for RO review of the new evidence.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should review the claims files, to 
include all evidence received since the 
most recent supplemental statement of the 
case, and determine if the benefit sought 
on appeal is warranted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



